1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
9
10
     Scott Johnson,                               )   Case: 2:14-CV-00930-TLN-AC
11                                                )
              Plaintiff,                          )
12                                                )   [PROPOSED] ORDER ON          REQUEST   TO
       v.                                         )   VACATE DEBTOR EXAM
13                                                )
     Sami Guedoir, et al.,                        )
14                                                )   Date:       10/2/19
              Defendants.                         )   Time:       10:00 am
15                                                )   Courtroom: 26
                                                  )
16                                                )
17
18                                                ORDER
19          Having read the foregoing Request and good cause appearing therefore, it is hereby
20          ordered that the Judgment Debtor Exam for Nadia Guedoir, scheduled for 10/2/19 is
21          vacated.
22
23          Dated: October 1, 2019          _____________________________________
24                                                     ALLISON CLAIRE
                                                      US MAGISTRATE JUDGE
25
26
27
28

     (Proposed) Order on Request to Vacate Exam
